    Case: 1:16-cr-00304-CAB Doc #: 397 Filed: 08/27/20 1 of 7. PageID #: 2747




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

BRANDON MCKINNIE,                            )      CASE NO.       1:16CR304
                                             )                     1:19CV1497
               Defendant-Petitioner,         )
                                             )      JUDGE CHRISTOPHER A. BOYKO
               vs.                           )
                                             )
UNITED STATES OF AMERICA,                    )      OPINION AND ORDER
                                             )
               Plaintiff-Respondent.         )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant’s Amended Motion for Relief under 28 U.S.C. § 2255.

(Doc. 352). For the following reasons, Defendant’s Motion is DENIED.

                                     I. BACKGROUND FACTS

       On September 20, 2016, a Grand Jury indicted Defendant with three counts stemming

from two narcotics trafficking conspiracies. In the Summer of 2017, Defendant executed a Plea

Agreement (Doc. 236) and pleaded guilty to the Indictment. The Plea Agreement contained both

an appellate and collateral attack waiver.

       On December 7, 2017, the Court found Defendant to be a career-offender under U.S.S.G.

§ 4B1.1 and sentenced Defendant to 151 months imprisonment. While Defendant appealed the

Court’s Sentence, the Sixth Circuit dismissed his appeal because of the appellate waiver in the

Plea Agreement. (Doc. 337).

       On June 28, 2019, Defendant filed his original Motion under 28 U.S.C. § 2255. (Doc.

347). Defendant subsequently amended his Motion on August 27, 2019. (Doc. 352). The
     Case: 1:16-cr-00304-CAB Doc #: 397 Filed: 08/27/20 2 of 7. PageID #: 2748




Government filed its Response to the Amended Motion on October 18, 2019. (Doc. 354). After

receiving leave from the Court, Defendant filed a Reply on December 3, 2019. (Doc. 358).

                                       II. LAW & ANALYSIS

A.     Standard of Review

       Section 2255 of Title 28, United States Code, provides:

               A prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws of
               the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.C. § 2255(a).

       “In order to prevail upon a § 2255 motion, the movant must allege as a basis for relief:

‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or

(3) an error of fact or law that was so fundamental as to render the entire proceeding invalid.’”

Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003) (quoting Weinberger v. United

States, 268 F.3d 346, 351 (6th Cir. 2001)).

       Defendant’s claims for relief stem from his career-offender designation under U.S.S.G. §

4B1.1 and the Sixth Circuit’s en banc decision in United States v. Havis, 927 F.3d 382 (6th Cir.

2019). Defendant claims he is entitled to relief for two reasons. First, in light of Havis,

Defendant’s prior drug crimes are not ‘controlled substance offenses’ sufficient to support the

career offender enhancement. And second, Defendant’s trial counsel provided ineffective

assistance by failing to properly preserve the Havis-like issue. (Doc. 352, PageID: 2243).

       The Government opposes Defendant’s request for three reasons. First, Defendant waived

this type of collateral attack in his Plea Agreement. Second, Defendant’s claim based on Havis

                                                -2-
     Case: 1:16-cr-00304-CAB Doc #: 397 Filed: 08/27/20 3 of 7. PageID #: 2749




is not cognizable under § 2255. And third, counsel for Defendant did not provide ineffective

assistance by failing to preserve the Havis-like issue for appeal. (See Doc. 354).

         The Court agrees with the Government. As explained below, the Sixth Circuit has

considered and decided the same arguments that Defendant asserts here. And because the Sixth

Circuit has found these arguments without merit, the Court does so as well.

B.       Ground One – Havis and Defendant’s Career-Offender Designation

         Defendant argues he no longer qualifies as a career-offender because of the Sixth

Circuit’s en banc decision in Havis. Accordingly, Defendant asks for a resentencing. The

Government disagrees for two reasons. First, Defendant waived this type of collateral attack in

his Plea Agreement.1 And second, even if Defendant did not waive the argument, his argument

must fail because Havis does not apply to collateral attacks. The Court agrees with the

Government.

         Before Havis, “a conviction…for offering to sell a controlled substance constitute[d] an

attempt to distribute a controlled substance, and…qualifi[ed] as a controlled substance

offense[.]” United States v. Evan, 699 F.3d 858, 868 (6th Cir. 2012) (abrogated by Havis, 927

F.3d at 386-87). Since Defendant had two prior convictions for attempted drug trafficking and

conspiracy to engage in narcotics trafficking, the Court found him to be a career-offender.

However, a year and a half after the Court’s Sentence, the Sixth Circuit in Havis determined

“that attempt crimes do not qualify as controlled substance offenses” for career-offender

purposes. Havis, 927 F.3d at 387. Thus, Defendant’s argument is correct—if sentenced today, it

is likely that Defendant would not be considered a career-offender.




1
 For the present Order, the Court assumes that Defendant did not waive this type of collateral attack in his Plea
Agreement.

                                                        -3-
    Case: 1:16-cr-00304-CAB Doc #: 397 Filed: 08/27/20 4 of 7. PageID #: 2750




       Unfortunately for Defendant, the Sixth Circuit has already considered the exact issue

Defendant raises here—collateral relief in light of Havis. See Bullard v. United States, 937 F.3d

654 (6th Cir. 2019). In short, Defendant is not entitled to the relief he seeks. In Bullard, the

defendant made the same two arguments that Defendant does: (1) that the trial court

misclassified him as a career-offender in light of Havis; and (2) that trial counsel provided

ineffective assistance of counsel by failing to object to the career-offender enhancement based on

a Havis-like argument. Id. at 657. The Bullard court rejected both claims. Id.

       With respect to the first argument, the Sixth Circuit relied on precedent and the advisory

nature of the Guidelines to determine that “a misapplication-of-an-advisory-guideline-range

claim is not cognizable under § 2255.” Id. at 660 (citing Snider v. United States, 908 F.3d 183,

191 (6th Cir. 2018)). This is because most misapplications do not affect the lawfulness of the

sentence. Id. For example—Defendant here faced a statutory maximum of 40 years

imprisonment. The Court sentenced him to 151 months, well below the statutory maximum. So

while the career-offender designation had some impact on the sentence the Court imposed, the

sentence is lawful.

       Accordingly, the Sixth Circuit determined that Mr. Bullard could not use § 2255 or Havis

to attack collaterally his designation as a career offender under the Guidelines. Id. at 661. The

Court joins other district courts who have considered this issue and holds that Defendant cannot

rely on Havis to challenge his career-offender status on collateral review. See United States v.

Monroe, 2020 WL 589044, at *4 (N.D. Ohio Feb. 5, 2020) (Gaughan, C.J.); Gamble v. United

States, 2020 WL 475832 (W.D. Tenn. Jan. 29, 2020). Therefore, Defendant’s first Ground for

Relief is without merit.




                                                -4-
     Case: 1:16-cr-00304-CAB Doc #: 397 Filed: 08/27/20 5 of 7. PageID #: 2751




C.       Ground Two – Ineffective Assistance of Counsel2
         In his second Ground for Relief, Defendant argues his counsel provided ineffective

assistance by failing to object to the career-offender enhancement based on the argument that

prevailed in Havis. Namely, Defendant believes his trial counsel should have objected to the

enhancement because the application notes impermissibly broadened the scope of ‘controlled

substance offense.’ The Government argues that counsel had no such obligation. According to

the Government, it is unreasonable for counsel to have to anticipate future changes in the law

and advance that argument. Again, the Court—as well as the Sixth Circuit—agrees with the

Government.

         To prevail on his claim of ineffective assistance of counsel, Defendant “must meet the

two-part test established in Strickland v. Washington, 466 U.S. 668 (1984). First, Defendant

must show “that counsel’s representation fell below an objective standard of reasonableness.”

Lafler v. Cooper, 566 U.S. 156, 163 (2012). “And second, that the attorney’s poor performance

prejudiced the defendant’s case.” Monea v. United States, 914 F.3d 414, 419 (6th Cir. 2019). A

court need not address both elements. Bullard, 937 F.3d at 661.

         As discussed above, the Bullard court ruled on a similar argument. Looking at the time

of sentencing, the Bullard court determined that the state of the law supported that an attempt to

distribute a controlled substance qualified as a controlled substance offense. Id. (“looking back

to when the district court sentenced Bullard and when he filed his direct appeal…our caselaw

was different”). It then reiterated a longstanding truth in the Sixth Circuit—that “counsel is not

ineffective for failing to predict development in the law.” Id. (citing Snider, 908 F.3d at 192




2
 In his Amended Motion, Defendant refers to “Appellate counsel” in the heading and “trial counsel” in his
argument. The distinction makes no difference for the present purpose as neither had the obligation to anticipate the
change in law that Havis brought.

                                                        -5-
    Case: 1:16-cr-00304-CAB Doc #: 397 Filed: 08/27/20 6 of 7. PageID #: 2752




(collecting cases)). Accordingly, Bullard determined that it was reasonable for his attorneys not

to object to the conduct enhancement. Id. at 661-62.

       Likewise, trial counsel here had no obligation to anticipate that a Havis-like argument

would succeed at sentencing or on appeal. Binding Sixth Circuit precedent in Evan held the

opposite. It is therefore difficult to say that counsel missed an “obvious legal argument” as

Defendant suggests. It took an en banc decision of the Sixth Circuit to reverse Evans.

Moreover, the Court is not persuaded by Defendant’s non-binding precedent of United States v.

Winstead, 890 F.3d 1082 (D.C. Cir. 2018). Bullard is binding and controls the outcome in this

case. Other district courts throughout the Sixth Circuit agree. See United States v. Powell, 2020

WL 3412285 (E.D. Mich. June 22, 2020); Helton v. United States, 2020 WL 4550924 (E.D.

Tenn. Aug. 6, 2020).

       As the Sixth Circuit determined in Bullard, the Court holds the same here: defense

counsel did not perform unreasonably by failing to make a Havis-like argument at sentencing.

Accordingly, Defendant’s second Ground for Relief fails.

                                        III. CONCLUSION

       The Court is sympathetic to Defendant’s position. Without a doubt, if Defendant were

resentenced today, it is likely he would not be considered a career-offender. The Bullard court

realized the same for Mr. Bullard. Unfortunately, § 2255’s limited scope does not provide the

type of relief Defendant seeks. Nor did counsel perform unreasonably by failing to anticipate a

future change in the law.

       Thus, because Defendant two Grounds for Relief are without merit, the Court DENIES

Defendant’s Amended Motion for Relief under § 2255.




                                               -6-
    Case: 1:16-cr-00304-CAB Doc #: 397 Filed: 08/27/20 7 of 7. PageID #: 2753




       Based on the status of the law in the Sixth Circuit, the Court finds an appeal from its

decision denying Defendant’s two Grounds for Relief could not be taken in good faith. 28

U.S.C. § 1915(a)(3). Defendant has failed to make a substantial showing that he was denied any

constitutional right. The Court therefore declines to issue a certificate of appealability. 28

U.S.C. § 2253(c)(2); 28 U.S.C. § 2255, Rule 11(a); FED. R. APP. P. 22(b).

       IT IS SO ORDERED.

                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: August 27, 2020




                                                -7-
